Citation Nr: 1019827	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bipolar disorder, manic 
with psychotic features and cognitive impairment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's 
bipolar disorder, manic with psychotic features and cognitive 
impairment is related to his active duty service.  


CONCLUSION OF LAW

Bipolar disorder, manic with psychotic features and cognitive 
impairment was incurred in the Veteran's active duty service.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for bipolar disorder, manic with psychotic features and 
cognitive impairment is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for bipolar disorder, manic with psychotic 
features and cognitive impairment.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2009), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2009).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

The Board notes, initially, that the May 2009 VA clinical 
psychologist, after a review of the Veteran's c-file, opined 
that the Veteran's difficulties began in childhood.  The 
Board notes, however, that there is no contemporary evidence 
supporting this contention.  Additionally, Veterans are 
presumed to have entered service in sound condition as to 
their health when there has been an induction examination in 
which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In the 
instant case, the Veteran's February 1968 entrance 
examination lists the Veteran's psychiatric status as normal.  
There is no indication in the induction examination report 
that the Veteran suffered from a mental disorder prior to his 
induction into the Navy.  Therefore, the Veteran is entitled 
to a presumption of soundness at service entrance with 
regards to mental disorders.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Thus, the Board concludes that there 
is no clear and unmistakable evidence that a mental disorder 
preexisted service.

The Board notes that the Veteran is currently diagnosed with 
bipolar disorder, type I.  The Veteran has had various mental 
illness diagnosis since his separation from service.  He 
initially sought treatment for his mental illness in May 
1973, after an initial diagnosis of a personality disorder, 
he was later diagnosed with anxiety neurosis.  Subsequent 
diagnoses include depression and schizophrenia.  The Veteran 
was diagnosed with bipolar disorder in July 1984 by a VA 
doctor.  The record further indicates that the Veteran has 
been hospitalized several times with regard to his mental 
illness.  Therefore the Board finds that the Veteran has a 
current disability.

The Board notes that the record contains several examination 
reports that provide opinions regarding whether the Veteran's 
bipolar disorder was related to his active duty service.  In 
November 2005 and February 2007, the Veteran was examined by 
a private school psychologist who, after reviewing all of the 
Veteran's records determined that the Veteran's bipolar mood 
disorder went undiagnosed during his military service and the 
lack of appropriate medical intervention aggravated his 
mental disorder to a greater degree that the normal 
progression of the illness. 

In December 2007, a VA doctor, after reviewing the Veteran's 
c-file and computerized patient record system and conducting 
a face-to-face interview, diagnosed the Veteran with bipolar 
disorder, type I by history, with history of psychotic 
features and alcohol dependence, in full sustained remission.  
After noting a lack of objective evidence supporting the fact 
that the Veteran's mental illness pre-existed his active duty 
service, the doctor opined that the Veteran likely had the 
first manifestations of his bipolar disorder during his time 
in the Navy.  The doctor notes, however, that given the 
Veteran's family history of mental illness, it is doubtful 
that his mental illness was caused by active military 
service.  Finally the doctor opined, that the experiences 
that the Veteran had in basic training more than likely 
exacerbated his illness beyond its natural progression.  The 
doctor also noted that the 162 day hospitalization that the 
Veteran experienced in service was likely not due to his 
fractured hand, but rather it was more than likely related to 
psychiatric problems.

As previously stated, the May 2009 VA examiner provided an 
opinion noting that the Veteran's difficulties began in 
childhood.  As the Veteran has been found to have been in 
sound condition upon entry into service, the opinion serves 
to support the notion that if the disability existed prior to 
service, then it follows that it existed during service.  

In contrast, the Board acknowledges the March 2009 VA 
doctor's opinion that it is impossible to determine whether 
or not there was a preexisting or a service connected mental 
disorder.  The doctor further opined that it was less likely 
that there is sufficient evidence to diagnose a mental 
disorder during service and less than likely that there was a 
preexisting mental disorder which evidenced itself during 
service.  The VA doctor proceeds to note that the Veteran's 
diagnosis, following a manic break, first appears in the 
record in 2001.  While acknowledging the doctor's opinion, 
the Board finds that it is of less probative weight than the 
above mentioned opinions because the doctor relies on 
incorrect and incomplete information in forming his opinion.  
In this regard, the examination report notes that the doctor 
only reviewed the December 2007 VA examination report and not 
the entire c-file.  Additionally the examiner states that the 
record indicates that the Veteran was not diagnosed with 
bipolar disorder until 2001 after a manic break.  As noted 
above, the Veteran was first diagnosed with bipolar disorder 
in 1984.  

With consideration of all of the above, the Board finds that 
the private opinions of November 2005 and February 2007, as 
well as the December 2007 and May 2009 VA doctors' opinions 
are more persuasive medical evidence addressing the diagnoses 
and etiology of the Veteran's mental disorders.  The reports 
reveal that the examiners conducted thorough examinations of 
the record, and in most cases the Veteran and provided a full 
and complete rationale for their opinions.  As held by the 
Court, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  See also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  As the aforementioned opinions are based upon 
evaluations of the Veteran and reviews of the claims folder, 
the Board finds that they are entitled to the most weight 
regarding the diagnoses and etiology of the Veteran's claimed 
mental disorders.

Additionally, the Board observes the lay testimony provided 
by family and friends of the Veteran stating that the Veteran 
was a completely different person following his return from 
military service.  He returned from the military depressed 
and distraught.  He had difficulty working and dealing with 
anything that was stressful.  As noted above, the Veteran 
first sought treatment for mental illness in 1973 at the 
request of his wife and father because he had threatened to 
kill himself.  The lay testimony of record provides evidence 
of continuity of symptomatology from shortly after the 
Veteran's separation from active duty service to the present.  
The Board notes the Veteran as a lay person is competent to 
provide evidence regarding any symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Under the above circumstances, with consideration of the 
positive nexus opinions stating that the Veteran's mental 
illness was exacerbated beyond its normal progression by his 
active duty service, the lay testimony providing continuity 
of symptomatology, and the lack of probative value with 
regard to the only negative nexus opinion, the Board finds 
that the evidence is in equipoise with respect to the 
Veteran's claim.  With consideration of the benefit of the 
doubt rule, the Veteran's claim of service connection for 
bipolar disorder, manic with psychotic features and cognitive 
impairment is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for bipolar disorder, manic 
with psychotic features and cognitive impairment is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


